PER CURIAM.
Upon consideration of the entire record, which contains overwhelming and essentially unrebutted evidence of the defendant’s guilt, we conclude that the undoubted errors involving the prosecutor’s final argument and the admission of evidence were harmless beyond a reasonable doubt. State v. DiGuilio, 491 So.2d 1129 (Fla.1986). Hence, the convictions are affirmed. As the state concedes, the defendant was improperly sentenced to a concurrent twelve-year term for possession of cocaine; on remand, that sentence shall be reduced to the statutory maximum of a five-year concurrent sentence. §§ 775.082(3)(d), 893.13(l)(f), Fla.Stat. (1991). The sentences are otherwise also affirmed.
Affirmed in part, reversed in part.